Citation Nr: 0119921	
Decision Date: 08/01/01    Archive Date: 08/10/01

DOCKET NO.  95-07 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for myositis trapezium.

2.  Entitlement to service connection for myositis lumbar 
paravertebral muscles.


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel



INTRODUCTION

The veteran served on active duty from March 1978 to August 
1978 and from November 1990 to May 1991 in the Persian Gulf 
Conflict.   This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 1994 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico.  The Board remanded 
these issues for further development in September 1996.


REMAND

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law, among 
other things, redefines the obligations of VA with respect to 
the duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The Board observes that the veteran 
apparently had a period of active duty in 1978; however, it 
does not appear that those service medical records have been 
requested.  See Hayre v. West, 188 F. 3d 1327 Fed. Cir. 1999.  

Additionally, in the 1996 REMAND, the Board instructed the VA 
examiner to provide an opinion as to whether the current 
disabilities were linked to the diagnosis in service of 
arthralgia and myalgia and to provide a complete rationale 
for all conclusions.  However, at the November 2000 
examination, the examiner stated that "[t]here is no 
evidence in service medical record to substantiate myositis 
associated to military service."  This does not address the 
instruction as set forth in the Board REMAND and the examiner 
did not explain the reasons for this conclusion.  The Court 
has held that the remand instructions of the Board are 
neither optional nor discretionary.  Full compliance with 
such instructions is mandated by law.  Stegall v. West, 11 
Vet. App. 268 (1998).   

Additionally, the Board points out that the veteran's service 
medical records show findings of mechanical neck pain v. 
torticollis, arthralgia/myalgia due to driving in the desert, 
left shoulder pain, neck pain, and back pain as well as 
continued complaints of neck, shoulder, and back pain 
subsequent to service.  VA's duty to assist a veteran 
includes obtaining a contemporaneous examination in order to 
determine the nature and etiology of the veteran's 
disabilities.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  Accordingly, this 
case is REMANDED for the following:

1.  The RO should request the veteran's 
complete service medical records 
including those from his first period of 
active duty in 1978.  If such records are 
not available, the RO should obtain a 
statement to such effect.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of the veteran's 
back, neck, and shoulder disabilities.  
The claims folder should be made 
available to the examiner for review 
prior to the examination.  The 
examination report should reflect that 
the examiner reviewed the veteran's 
service medical records and post service 
medical records.  The examiner should 
elicit a detailed history from the 
veteran regarding the claimed 
disabilities and provide an opinion as to 
the following:

? Is it as likely as not that the 
veteran's current shoulder disorder is 
related to the in-service complaints 
and findings, to include the diagnosis 
of arthralgia/myalgia?

?  Is as likely as not that the 
veteran's current neck disorder is 
related to the in-service complaints 
and findings, to include the diagnosis 
of arthralgia/myalgia?

? Is as likely as not that the veteran's 
current back disorder is related to 
the in-service complaints and 
findings, to include the diagnosis of 
arthralgia/myalgia?

The examiner should discuss the 
significance of pertinent post-service 
symptoms and provide a rationale for the 
opinions offered.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

4.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran is notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2000).  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


